IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit
                                No. 06-10163                        F I L E D
                              Summary Calendar                      August 24, 2007

                                                                 Charles R. Fulbruge III
UNITED STATES OF AMERICA                                                 Clerk

                                            Plaintiff-Appellee

v.

WILLIAM PAUL ANDRIZZI

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 4:05-CR-182-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant William Paul Andrizzi appeals the sentence he
received on revocation of his term of supervised release. He contends that the
sentence is unreasonable, because it exceeds the sentencing range recommended
in the relevant policy statements in the Sentencing Guidelines, and because the
district court failed to specify its reasons for imposing sentence. The government
has filed a motion to dismiss the appeal or for summary affirmance, contending
that we lack jurisdiction to consider it under 18 U.S.C. § 3742(a)(4). As Andrizzi

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-10163

cannot prevail on the merits of his appeal, we do not consider the jurisdictional
issue. See United States v. Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).
      The district court reviewed the probation officer’s report, read aloud the
charges against Andrizzi, and considered the applicable guidelines policy
statements. Andrizzi’s 24-month sentence was reasonable and was not imposed
in violation of law. See United States v. Hinson, 429 F.3d 114, 119-20 (5th Cir.
2005). The judgment of the district court is AFFIRMED, and the Government’s
motions are DENIED.




                                       2